                                                  LODGED
                  Case 5:21-mj-00238-DUTY Document          1 COURT
                                           CLERK, U.S. DISTRICT Filed 04/01/21 Page 1 of 9 Page ID #:1
       AO 91 (Rev. 11/11) Criminal Complaint
                                                    4/1/2021
                                            UNITED
                                                 D STATES
                                                       -. DIST
                                                            ISTRICT COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                             BY: ___________________ DEPUTY
                                                                                                                                           FILED
                                                                                                                                CLERK, U.S. DISTRICT COURT
                                                                              for the
                                                          Central District
                                                        __________         of of
                                                                    District  California
                                                                                 __________                                       April 1, 2021
                         United States of America                                 )                                        CENTRAL DISTRICT OF CALIFORNIA
                                    v.                                            )                                                        KC
                                                                                                                              BY: ___________________ DEPUTY

                              Daniel Marcotte
                                                                                  )           Case No.
                                                                                  )                      5:21-mj-00238
                                                                                  )
                                                                                  )
                                                                                  )
                                 Defendant(s)


   CRIMINAL COMPLAINT%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16

                I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
       On or about the date(s) of                    June 8, 2020                             in the county of             Riverside               in the
              Central         District of           California              , the defendant(s) violated:

                   Code Section                                                                  Offense Description
       21 U.S.C. § 841(a)(1), (b)(1)(A)(viii)         Possession with Intent to Distribute a Controlled Substance, and
       and                                            Felon in Possession of Firearms and Ammunition.
       18 U.S.C. § 922(g)(1)




                This criminal complaint is based on these facts:




                ✔ Continued on the attached sheet.
                u

                                                                                                                          /S/
                                                                                                                 Complainant’s signature

                                                                                                          Joseph Nazareno, Special Agent
                                                                                                                  Printed name and title

        $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH


       Date:             04/01/2021
                                                                                                                    Judge’s signature

       City and state:                      Riverside, California                                      Honorable Magistrate Judge Sheri Pym
                                                                                                                  Printed name and title

$86$ B.   Tuyay; (213) 440-3141
 Case 5:21-mj-00238-DUTY Document 1 Filed 04/01/21 Page 2 of 9 Page ID #:2



                                AFFIDAVIT

I, JOSEPH NAZARENO, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT

             This affidavit is made in support of a criminal

complaint and arrest warrant against DANIEL MARCOTTE

(“MARCOTTE”) for violations of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(viii): Possession with Intent to Distribute a

Controlled Substance, and 18 U.S.C. § 922(g)(1): Felon in

Possession of Firearms and Ammunition.

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant, and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT

             I am a Criminal Investigator, Special Agent (“SA”)

with the Bureau of Alcohol, Tobacco, Firearms and Explosives

(“ATF”), and have been so employed since January 2017.           I am a

law enforcement officer of the United States within the meaning

of 18 U.S.C. § 2510(7), as such, I am empowered by law to



                                    i
 Case 5:21-mj-00238-DUTY Document 1 Filed 04/01/21 Page 3 of 9 Page ID #:3



conduct investigations and make arrests for the offenses

enumerated within the United States Code.

            I have attended the ATF Special Agent Basic Training

program at the Federal Law Enforcement Training Center (“FLETC”)

in Glynco, Georgia, where I received training in federal laws

and regulations.    I also completed the Department of Homeland

Security (“DHS”) Criminal Investigator Training Program at the

FLETC.   I regularly refer to these laws and regulations during

the course of my duties, and have participated in

investigations, and the execution of search and arrest warrants

for violations of these statutes.

           Prior to working for the ATF, I was employed as a

United States Probation & Pretrial Services Officer in the

Eastern District of Wisconsin (Milwaukee), for two years.           In

that capacity, I supervised individuals alleged to have

committed federal crimes, and those convicted of violating

federal law, including offenses related to firearms, controlled

substances, financial fraud, and sexually based crimes.           I also
worked as a United States Probation Officer in the Western

District of Tennessee (Memphis), for four years, as a

presentence investigator and as a supervision officer.          During

this time in Memphis, I also served as a certified Firearms

Instructor, a Defensive Tactics Instructor, and a Search

Enforcement Team member.

           I have received a Bachelor of Arts degree in

Psychology from the University of Dallas, and a Master of Arts



                                    ii
 Case 5:21-mj-00238-DUTY Document 1 Filed 04/01/21 Page 4 of 9 Page ID #:4



degree in Forensic Psychology from the Chicago School of

Professional Psychology.

             I am currently assigned to the ATF Riverside Field

Office in Riverside, California, where I conduct proactive

criminal investigations, participate in the execution of arrest

and search warrants, conduct undercover operations, and manage

collateral duties within the office.

                    III. SUMMARY OF PROBABLE CAUSE

             On or about June 8, 2020, deputies and officers from

the Riverside County Sheriff’s Department (RCSD) – Riverside

Auto-Theft Interdiction Detail (RAID), responded to 12736 Ruiz

Road in the City of Banning, California, after locating a stolen

tractor at the aforementioned residence.        Pursuant to a state

search warrant, officers searched the property and recovered 17

additional stolen vehicle, including motorcycles, trucks,

trailers, and off-road vehicles.

             Pursuant to the same state search warrant, officers

also searched a detached industrial shipping container located

on the property where officers found various documents

containing MARCOTTE’s name and address inside the storage

container.    Additionally, officers found 61 firearms in two

firearms safes inside the storage container.         These firearms

included handguns, shotguns, rifles, and silencers.          At that

time, MARCOTTE was a convicted felon.        Officers also recovered

109.4 grams (total net weight) of methamphetamine hydrochloride.




                                   iii
 Case 5:21-mj-00238-DUTY Document 1 Filed 04/01/21 Page 5 of 9 Page ID #:5



                   IV. STATEMENT OF PROBABLE CAUSE

           Based on my review of law enforcement reports, my

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.    Officers Executed a Search Warrant at MARCOTTE’s
           Residence

           On or about June 8, 2020, patrol officers from the

Riverside County Sheriff’s Office (RCSD) responded to 12736 Ruiz

Road in Banning, California, MARCOTTE’s property, after they

located a stolen tractor at the aforementioned residence.            The

tractor was equipped with a GPS locating system that enabled law

enforcement to track it and find it.       While seizing and

processing the stolen tractor, officers saw additional tractors

and a Ford F150 parked outside of the home as well as numerous

vehicles in various states of disassembly inside the property.

Following a records check, officers determined that the Vehicle

Identification Number (VIN) did not match the registered VIN for

the Ford F150, and that it had been reported stolen.          Patrol

officers then requested the assistance of the RAID task force to

assist in the identification of the additional, possibly stolen,

vehicles on the property.

           On the same day, MARCOTTE was observed driving the

stolen tractor off the property and was apprehended.          MARCOTTE

confirmed that he lived at the property but did not provide

consent to search his property and residence.         Based on the

number of vehicles observed inside and outside of the property

consistent with the operation of a “chop shop,” officers


                                    iv
 Case 5:21-mj-00238-DUTY Document 1 Filed 04/01/21 Page 6 of 9 Page ID #:6



obtained a search warrant, signed by Honorable Judge Emma Smith

of the Superior Court of California, County of Riverside.

     B.    Search of Shipping Container Located on the Property

           Later on June 8, 2020, officers executed a search

warrant on MARCOTTE’s property.       An additional 17 stolen

vehicles, e.g., motorcycles, trucks, tractors, trailers, and

off-road vehicles, were found throughout MARCOTTE’s property.

           Officers found on the property a large industrial

shipping container which had been utilized as a storage facility

and an office space.     Within the container, officers found

various letters and documents bearing MARCOTTE’s name and

property address (12736 Ruiz Road, Banning, California).

Officers later discovered that MARCOTTE had on his person keys

to the padlock which secured the doors to the storage container.

           While continuing to execute the search warrant, in the

storage container, officers found two large metal firearms

safes, one of which was unlocked.       Officers requested the

assistance of the fire department to open the locked safe.           In
total, officers recovered 61 firearms from the two safes,

including handguns, shotguns, rifles, and firearm silencers.

Furthermore, hundreds of rounds of ammunition in various

calibers were found throughout the shipping container.

           In the western portion of the shipping container,

officers saw what appeared to be an office space with a desk,

and various television screens showing surveillance video feed

of the property.    Next to a chair in the office space within the

container, officers found a subwoofer speaker enclosure which

                                    v
 Case 5:21-mj-00238-DUTY Document 1 Filed 04/01/21 Page 7 of 9 Page ID #:7



contained mail belonging to MARCOTTE, as well as various firearm

silencers.    Adjacent to the speaker enclosure, officers found a

large plastic bag containing a white crystalline substance which

was later laboratory confirmed to be methamphetamine

hydrochloride.    Several smaller bags containing methamphetamine

hydrochloride were located in a small black canvas bag next to

the large plastic bag.

             On or about August 19, 2020, I retrieved the

methamphetamine, various silencers, and multiple handguns and

rifles from the RCSD Palm Desert Station.        These items were

entered into ATF custody.

     C.      MARCOTTE’s Criminal History

              I reviewed certified conviction documents for

MARCOTTE and determined that he has previously been convicted of

the following felony crimes punishable by a term of imprisonment

exceeding one year:

             a.   On or about February 13, 2001, a violation of

California Health and Safety Code Section 11370.1 (Unlawful
Possession of Methamphetamine while Armed), in the Superior

Court for the State of California, County of Riverside, Case

Number BAF001428 (sentenced to 2 years’ imprisonment); and

             b.   On or about May 7, 2014, a violation of

California Penal Code Section 29800(a)(1) (Felon in Possession

of Firearm), in the Superior Court for the State of California,

County of Riverside, Case Number BAF1300725 (sentenced to 16

months’ imprisonment).



                                    vi
 Case 5:21-mj-00238-DUTY Document 1 Filed 04/01/21 Page 8 of 9 Page ID #:8



      D.   DEA Drug Laboratory Tests

           On or about September 9, 2020, the methamphetamine

seized from MARCOTTE’s property was analyzed at the Drug

Enforcement Administration laboratory, which concluded that the

substance contained approximately 109 grams of methamphetamine

hydrochloride with a 100% substance purity.

      E.   Interstate Nexus

           On September 20, 2020, an ATF Interstate Nexus Expert

examined various firearms and ammunition and determined that at

least five firearms and five hundred rounds of ammunition were

manufactured outside of the State of California.         Because the

firearms and ammunition were found in California, I believe that

they traveled in and affected interstate commerce to have been

found in California.

///

///

///




                                   vii
 Case 5:21-mj-00238-DUTY Document 1 Filed 04/01/21 Page 9 of 9 Page ID #:9



                             V. CONCLUSION

           For all of the reasons described above, there is

probable cause to believe that DANIEL MARCOTTE has committed

violations of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii):

Possession with Intent to Distribute a Controlled Substance, and

18 U.S.C. § 922(g)(1): Felon in Possession of Firearms and

Ammunition.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  1st day of
telephone on this ____
April 2021.



HONORABLE SHERI PYM
UNITED STATES MAGISTRATE JUDGE




                                   viii
